Judgment as to defendant William N. Ridge reversed upon the law and the facts, without costs, and complaint dismissed as to him, with costs. Appeal from order denying motion to set aside the verdict and grant a new trial, in so far as it affects him, dismissed, without costs. Judgment and order, in so far as they affect Metropolis Land Company, unanimously affirmed, without costs. The plaintiff brought this action against the appellants, William N. Ridge and Metropolis Land Company, alleging in her complaint that Ridge was the agent of defendant Metropolis Land Company, duly authorized to act in the manner set forth in the complaint. The liability was that of the Metropolis Land Company, and not that of Ridge. There is no question here of an undisclosed principal. (Cherrington v. Burchell, 147 App. Div. 16.) Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ., concur.